t c memo united_states tax_court affiliated foods inc a corporation petitioner v commissioner of internal revenue respondent docket no filed date william a hoy for petitioner george eb gasper for respondent this opinion is on remand of 154_f3d_527 5th cir affg in part in part and remanding tcmemo_1996_505 supplemental memorandum opinion parr judge the dispute herein involves the rule computation on remand from the opinion of the court_of_appeals for the fifth circuit on date respondent filed a computation for entry of decision for petitioner's tax years ended date and on date petitioner filed an amended computation for and that differs from respondent's computation the findings_of_fact are set forth in our previous opinion affiliated foods inc v commissioner tcmemo_1996_505 affd in part revd in part and remanded 154_f3d_527 5th cir and are incorporated herein by this reference we repeat only those facts necessary to an understanding of the instant issues petitioner is a wholesale food purchasing cooperative that supplies food and other consumer products to retail grocery stores owned by its shareholders member stores petitioner also conducts a small amount of business with stores not owned by shareholders ‘all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the taxable years in issue unless otherwise indicated member stores purchase food and other consumer products from petitioner petitioner purchases these goods from manufacturers and suppliers petitioner purchases directly from sales representatives of some manufacturers and it purchases other manufacturers' products from independent brokers brokers typically represent a variety of manufacturers or distributors unless otherwise specified we use the term vendor to refer to manufacturers' sales representatives and brokers during the years at issue manufacturers provided vendors with promotional funds these promotional funds were to be used by the vendors to increase retail sales many vendors deposited their promotional funds with petitioner in our original opinion we concluded that these funds deposited with petitioner were properly taxable to petitioner see affiliated foods inc v commissioner supra the court_of_appeals for the fifth circuit reasoned that under the circumstances of this case the promotional account funds were not taxable to petitioner see affiliated foods inc v commissioner f 3d pincite petitioner also conducted annual food shows representatives of member stores would attend these shows and place orders for various products from the vendors each vendor entered into an agreement with petitioner governing the vendor's participation in the food shows one of the conditions of participation was that the vendor would offer approved special promotions allowances and or special buys on products with the condition that all offers must be a real show special generally the product promotional allowance was paid in cash at the food show when the order was placed in our original opinion we held that the amount of currency distributed by the vendors to the member stores at the food shows was taxable to petitioner see affiliated foods inc v commissioner tcmemo_1996_505 the court_of_appeals for the fifth circuit affirmed our reasoning on this issue and stated that these cash rebates distributed at the food shows were properly characterized as disguised patronage_dividends see affiliated foods inc v commissioner f 3d pincite one of the sources for the cash used by the vendors to make payments at the food shows was the funds deposited with petitioner in the promotional accounts in the present rule computation respondent seeks to include in petitioner's taxable_income the funds withdrawn from the promotional accounts and distributed at the food shows by the vendors petitioner maintains that this inclusion is inconsistent with the decision of the court_of_appeals for the fifth circuit that the funds held with appropriate substantiation petitioner could have deducted these amounts after reporting them as income see sec_1382 and b petitioner however destroyed all documentation regarding the cash rebates distributed at the food shows except for those involving western family foods inc in the promotional accounts are not the income or property of petitioner we agree with respondent petitioner's analysis recognizes that the funds in the promotional accounts expended for advertising are not taxable to petitioner however it fails to take into account that the food show rebates are the court_of_appeals for the fifth circuit recognized that some of the food show rebates came from the promotional accounts when it stated vendors use the funds in their promotional accounts as a means of supplying vendor representatives with the necessary rebate cash see affiliated foods inc v commissioner f 3d pincite accordingly the funds withdrawn from the promotional accounts and distributed at the food shows are taxable to petitioner in addition petitioner received dollar_figure and dollar_figure from western family foods inc for distribution at the food shows in and respectively at trial petitioner acknowledged that these funds constituted income to petitioner at the time of receipt petitioner was able to substantiate that dollar_figure and dollar_figure of these funds were distributed to member stores at the food shows in and respectively thus we held that petitioner was entitled to deductions in these amounts in the original rule computation petitioner's income was increased by the difference between the amount of the funds given to petitioner by western family foods inc for use at the food shows and the amount of such funds actually distributed at the food shows thus petitioner's taxable_income was increased by dollar_figure for and dollar_figure for respectively it was discovered later that petitioner had in fact already reported these amounts the original rule computation results in a double inclusion of these amounts in income accordingly petitioner's income should be reduced by dollar_figure and dollar_figure for and respectively for the foregoing reasons decision will be entered under rule
